DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Macandrew et al. (US 5,785,053). 
With regard to claim 1, Macandrew discloses an inserter (Fig. 5) for an intrauterine system comprising a handle (20), and an insertion tube (12) having a first end and a second end, being arranged in connection with the handle, characterized in that the handle has a longitudinal opening (21) at its first end, said opening having a longitudinal axis parallel to the longitudinal axis of the inserter, a first end (21a) and a second end (21b), and further comprising a movable slider (R) arranged in said longitudinal opening and having a first end and a second end, a plunger (11) attached to the handle, the second end of the insertion tube being attached to the slider; and a lock (15) arranged inside the handle and adapted to reversibly lock the intrauterine system in relation to the plunger via a removal string of the intrauterine system (Col 3, lines 27-65). 
With regard to claim 14, Macandrew discloses wherein the plunger (11) is hollow (fig. 3a and 3b) and a forward end of the plunger includes at least one of a notch an indentation, an eyelet, a funnel, and a groove(Fig. 4a and 4b, shows the distal end of the plunger rod which maybe hollowed out at 11a forming an indentation/funnel (Col 4, lines 32-48). 
With regard to claim 15, Macandrew discloses wherein the slider (R) comprises at least two elements that are combeind on at least one point by a transversal member and the transversal member is a knob or a switch (see components R2 and R4 and R).
With regard to claim 16, Macandrew discloses wherein the handle includes at least one element to connect to the slider and the element is a groove/slot (21). 
With regard to claim 17, Macandrew discloses wherein the lock is mounted on the handle (Col 3, lines 27-65). 
With regard to claim 18, Macandrew discloses further comprising an adjustable flange (R2 and R4) that is used to mark the depth of a uterus (R2 and R4 block the movement of the slider and would therefore correspond to a specific depth that the IUD could be inserted). 
With regard to claim 19, Macandrew discloses wherein the lock immobilizes the removal string responsive to the first end of the slider moving to a first end of the handle (Col 3, lines 27-65). 
With regard to claim 20, Macandrew discloses wherein the lock releases the removal string responsive to the second end of the slider moving towards the second end of the handle (Col 3, lines 27-65). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,452,082. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 13 is a broader version of U.S. Patent No. 9,452,082 claim 1, both reciting an inserter for an intrauterine system having a handle, a slider, a plunger, an insertion tube and a lock. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lauren P Farrar/Primary Examiner, Art Unit 3783